There is substantial evidence in the record to support respondent’s determination that petitioner refused, without legitimate reason, to relocate to another Housing Authority apartment when requested to do so to allow for a major renovation of the building in which she was living (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). The *488hearing officer fairly concluded that petitioner failed to present objective evidence to support her “safety concerns” with regard to several of the apartments offered to her and that her belief that several of the apartments were too small was not a permissible justification for rejecting them.
Under the circumstances, the penalty of terminating petitioner’s tenancy does not “shock[ ] the judicial conscience” (see Matter of Featherstone v Franco, 95 NY2d 550, 554 [2000]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Andrias, J.P., Catterson, Moskowitz and Abdus-Salaam, JJ.